UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section8(a) of the Investment Company Act of 1940, and in connection with such notification of registration submits the following information: American Independence Funds Trust II Address of Principal Business Office (No.& Street, City, State, Zip Code): 230 Park Avenue, Suite 534 New York, NY 10169 Telephone Number (including area code): (212)488-1331 Name and address of agent for service of process: National Corporate Research, Ltd. 10 East 40th Street, 10th Floor New York, NY 10016 Copies to: Jon Rand Dechert LLP 1095 Avenue of the Americas New York, NY 10036-6797 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A:YESxNO¨ Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification to be duly signed on its behalf in the City of New York and State of New York on the 13th day of August, 2013. American Independence Funds Trust II By: /s/ Eric M. Rubin Eric M. Rubin, President Attest: /s/ Theresa Donovan Theresa Donovan Secretary
